 


110 HR 6717 IH: Emergency Energy Cut the Red Tape Now Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6717 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mrs. Bachmann (for herself, Mr. Akin, Mr. Broun of Georgia, Mr. Burton of Indiana, Mr. Doolittle, Mr. Franks of Arizona, Mr. Kingston, Mr. Lamborn, Mr. Latta, Mr. McHenry, Mr. Gary G. Miller of California, Mrs. Musgrave, Mr. Pitts, Mrs. Schmidt, Mr. Shimkus, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To terminate or provide for suspension of the application of Federal laws that restrict exploration, development, or production of oil, gas, or oil shale, to facilitate the construction of new crude oil refineries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Energy Cut the Red Tape Now Act of 2008. 
2.FindingsThe Congress finds the following: 
(1)Gas prices have skyrocketed to record high levels and are negatively impacting America’s economy, consumers, and businesses. 
(2)In July 2006, the average price of gas in the United States was $2.98 per gallon and the price of a barrel of oil was $68.86. 
(3)As of July 1, 2008, the average price of gasoline in the United States was $4.07 per gallon and the price of a barrel of oil was $142.00. 
(4)The United States currently imports from foreign nations over 60 percent of all crude oil, gasoline, and diesel fuel consumed by Americans annually. 
(5)The Minerals Management Service has estimated that 88.85 billion barrels of oil are available in the Outer Continental Shelf (OCS) areas of the Pacific Ocean, Atlantic Ocean, Gulf of Mexico, and Alaska, yet over 80 percent of the OCS is under Federal leasing moratorium. 
(6)The United States Geological Survey estimates that there are 16 billion barrels of recoverable oil in the Arctic National Wildlife Refuge (ANWR). 
(7)The Bureau of Land Management estimates that the United States holds the world’s largest known unconventional oil source, known as oil shale, and that more than 70 percent of American oil shale lies on Federal land, primarily in Colorado, Utah, and Wyoming. 
(8)These Federal lands contain an estimated 1.23 trillion barrels of oil, which is more than 50 times the Nation’s proven conventional oil reserves. 
(9)There are currently no unconventional fuels leasing programs operating in the United States that would allow oil and gas companies to explore and drill for oil. 
(10)The Federal Government could open land in Colorado, Utah, and Wyoming for oil exploration and the United States could offset all of its imports from Saudi Arabia according to Bureau of Land Management statistics. 
(11)There has not been a new oil refinery built in the United States since 1981 and between 1980 and 2006 over half of existing United States refineries closed. 
(12)The current bureaucratic permitting process to drill for oil and gas contributes to extensive delays in exploring United States natural resources. 
(13)It has been estimated that it takes seven years and an average of $5,000,000,000 for one offshore platform to be built and permitted before natural gas or oil is produced.  
3.Termination or waiver of restrictions on leasing for exploration, development, and production of oil, gas, and oil shale during period of high oil prices 
(a)Termination of statutory prohibitionsAny Federal law that prohibits the leasing of Federal Outer Continental Shelf, Bureau of Land Management, or National Forest lands or Federal submerged lands for exploration, development, or production of oil, gas, or oil shale, that withdraws such lands from such leasing, or that prohibits the expenditure of Federal funds for such leasing, shall have no force or effect. 
(b)Waiver of permit requirementsThe Secretary of the Interior— 
(1)may waive the application of any provision of Federal law that requires a permit to engage in drilling for oil or gas under a lease of Federal lands or Federal submerged lands for exploration, development, or production of oil or gas, during any period in which the most recent the spot market price for West Texas Intermediate crude oil at the domestic spot market at Cushing, Oklahoma, as published by the Energy Information Administration, is less than $100 per barrel; and 
(2)shall waive the application of such provisions during any period in which the most recent such spot market price is greater than $100 per barrel.   
4.Refinery process and procedures 
(a)DefinitionsIn this section— 
(1)the term designated refinery means a facility designed and operated to receive, load, unload, store, transport, process, and refine crude oil by any chemical or physical process, including distillation, fluid catalytic cracking, hydrocracking, coking, alkylation, etherification, polymerization, catalytic reforming, isomerization, hydrotreating, blending, and any combination thereof, in order to produce gasoline or other fuel;  
(2)the term Federal refinery authorization— 
(A)means any authorization required under Federal law, whether administered by a Federal or State administrative agency or official, with respect to siting, construction, expansion, or operation of a refinery; and 
(B)includes any permits, special use authorizations, certifications, opinions, or other approvals required under Federal law with respect to siting, construction, expansion, or operation of a refinery; 
(3)the term refinery means— 
(A)a facility designed and operated to receive, load, unload, store, transport, process, and refine crude oil by any chemical or physical process, including distillation, fluid catalytic cracking, hydrocracking, coking, alkylation, etherification, polymerization, catalytic reforming, isomerization, hydrotreating, blending, and any combination thereof, in order to produce gasoline or other fuel; or 
(B)a facility designed and operated to receive, load, unload, store, transport, process, and refine coal by any chemical or physical process, including liquefaction, in order to produce gasoline, diesel, or other liquid fuel as its primary output; 
(4)the term Secretary means the Secretary of Energy; and 
(5)the term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. 
(b)Designation as Lead Agency 
(1)In generalThe Department of Energy shall act as the lead agency for the purposes of coordinating all applicable Federal refinery authorizations and related environmental reviews with respect to a designated refinery. 
(2)Other agenciesEach Federal and State agency or official required to provide a Federal refinery authorization shall cooperate with the Secretary and comply with the deadlines established by the Secretary. 
(c)Schedule 
(1)Secretary’s authority to set scheduleThe Secretary shall establish a schedule for all Federal refinery authorizations with respect to a designated refinery. In establishing the schedule, the Secretary shall— 
(A)ensure expeditious completion of all such proceedings; and 
(B)accommodate the applicable schedules established by Federal law for such proceedings. 
(2)Failure to meet schedule If a Federal or State administrative agency or official does not complete a proceeding for an approval that is required for a Federal refinery authorization in accordance with the schedule established by the Secretary under this subsection, not later than 30 days after such failure, the Secretary shall award the approval of the application. 
(d)Consolidated RecordThe Secretary shall, with the cooperation of Federal and State administrative agencies and officials, maintain a complete consolidated record of all decisions made or actions taken by the Secretary or by a Federal administrative agency or officer (or State administrative agency or officer acting under delegated Federal authority) with respect to any Federal refinery authorization. 
 
